Exhibit 10.7
 

 
GUARANTY
 
This Guaranty (this “Guaranty”) is made and given as of the Execution Date by
Counsel Corporation, an Ontario corporation (“Guarantor”), in favor of Acceris
Management and Acquisition LLC, a Minnesota limited liability company (“Buyer”).
Capitalized terms used but not defined in this Guaranty shall have the meanings
ascribed to them in the Asset Purchase Agreement between Guarantor, Buyer and
certain other parties (the “Purchase Agreement”).
 
RECITALS
 

A.    
If the Purchase Agreement is terminated (other than in accordance with Section
10.1(c) of the Purchase Agreement) before the Closing, Section 5.11 of the
Purchase Agreement provides that Buyer is entitled to recover certain advances
and fees pursuant to written agreements between Buyer and the Seller Parties
under the Purchase Agreement (collectively, the “Break Up Fee”).

 

B.    
As security for the Break Up Fee that is owed or will be owed to Buyer, ACI and
the Company have delivered to Buyer (a) a Note, whereby the principal amount
will be equal to the Break Up Fee (the “Note”), (b) a Security Agreement which
secures the Note with all of the assets of the Company, ACI, and any of the
assets upon which Wells Fargo Foothill, Inc., a California corporation, has a
first lien, and (c) this Guaranty.

 
C.
As a condition to entering the Purchase Agreement, Buyer has required that
Guarantor deliver this Guaranty as security for ACI’s and the Company’s
obligations under the Note.

 
D.
Guarantor expects to derive benefits, direct and indirect, from the Purchase
Agreement, the Note, the Security Agreement and transactions contemplated
thereby and Guarantor finds it advantageous, desirable and in its best interests
to execute and deliver this Guaranty to Buyer.

 
GUARANTY
 
In consideration of the above recitals and for other good and valuable
consideration, each Guarantor hereby covenants and agrees with Buyer as follows:
 
1.
Defined Terms. As used in this Guaranty, the following terms shall have the
meaning indicated:

 

 
(a)
For purposes of this Guaranty, “Obligations” means collectively the Note, the
Security Agreement and the repayment or performance of any of the foregoing if
any such payment or performance is at any time avoided, rescinded, set aside, or
recovered from or repaid by Buyer, in whole or in part, in any bankruptcy,
insolvency, or similar proceeding instituted by or against Guarantor of any
Obligation, or otherwise, including but not limited to all principal, interest,
fees, expenses and other charges.

 

--------------------------------------------------------------------------------


 

 
(b)
For purposes of this Guaranty, “Person” means any individual, corporation,
partnership, limited partnership, limited liability company, joint venture,
firm, association, trust, unincorporated organization, government or
governmental agency or political subdivision or any other entity, whether acting
in an individual, fiduciary or other capacity.

 
2.
Guaranty. Guarantor hereby absolutely and unconditionally guarantees to Buyer
the payment or performance of the Obligations when due (Buyer may demand payment
or performance of any or all of the other Obligations, when such payment or
performance is due or required and Guarantor shall immediately pay or perform
the same, whether or not Buyer has (a) accelerated payment of the Obligations,
or (b) commenced repossession of, or foreclosure of any security interest,
mortgage or other lien in, any or all of the collateral securing the
Obligations, or (c) otherwise exercised its rights and remedies hereunder or
under the Obligations, the documents related thereto or applicable law) and
Guarantor shall immediately pay the same to Buyer.

 
3.
Continuing Guaranty. This Guaranty is an absolute, unconditional and continuing
guaranty of payment and performance of the Obligations and the Obligations of
Guarantor hereunder shall not be released, in whole or in part, by any action or
thing which might, but for this provision of this Guaranty, be deemed a legal or
equitable discharge of a surety or any Guarantor, other than irrevocable payment
and performance in full of the Obligations. No notice of the Obligations to
which this Guaranty may apply, or of any renewal or extension thereof, need be
given to Guarantor, and none of the foregoing acts shall release Guarantor from
liability hereunder. Guarantor hereby expressly waives the following: (a) demand
of payment, presentment, protest, notice of dishonor, nonpayment or
nonperformance on any and all forms of the Obligations; (b) notice of acceptance
of this Guaranty and notice of any liability to which it may apply; (c) all
other notices and demands of any kind and description relating to the
Obligations now or hereafter provided for by any agreement, statute, law, rule
or regulation; and (d) any and all defenses of the Company pertaining to the
Obligations except for the defense of discharge by payment. Guarantor shall not
be exonerated with respect to Guarantor’ liabilities under this Guaranty by any
act or thing except irrevocable payment and performance of the Obligations, it
being the purpose and intent of this Guaranty that the Obligations constitute
the direct and primary obligations of each Guarantor and that the covenants,
agreements and all obligations of such Guarantor hereunder be absolute,
unconditional and irrevocable. Guarantor shall be and remain liable for any
deficiency remaining after foreclosure of any mortgage, deed of trust or
security agreement securing all or any part of the Obligations, whether or not
the liability of the Company or any other Person for such deficiency is
discharged pursuant to statute, judicial decision or otherwise. The acceptance
of this Guaranty by Buyer is not intended and does not release any liability
previously existing of any guarantor or surety of any indebtedness of the
Company to Buyer.

 
4.
Other Transactions. Buyer is expressly authorized (a) to exchange, surrender or
release with or without consideration any or all collateral and security which
may at any time be placed with it by the Company or by any other Person, or to
forward or deliver any or all such collateral and security directly to the
Company for collection and remittance or for credit, or to collect the same in
any other manner without notice to Guarantor, and (b) to amend, modify, extend
or supplement the Note or the Security Agreement and any other agreement with
respect to the Obligations in accordance with their terms, waive compliance by
the Company or any other Person with the respective terms thereof and settle or
compromise any of the Obligations without notice to Guarantor and without in any
manner affecting the absolute liabilities of each Guarantor hereunder. No
invalidity, irregularity or unenforceability of all or any part of the
Obligations or of any security therefor or other recourse with respect thereto
shall affect, impair or be a defense to this Guaranty. The liabilities of each
Guarantor hereunder shall not be affected or impaired by any failure, delay,
neglect or omission on the part of Buyer to realize upon any of the Obligations
of the Company to Buyer, or upon any collateral or security for any or all of
the Obligations, nor by the taking by Buyer of (or the failure to take) any
other guaranty or guaranties to secure the Obligations, nor by the taking by
Buyer of (or the failure to take or the failure to perfect its security interest
in or other lien on) collateral or security of any kind. No act or omission of
Buyer, whether or not such action or failure to act varies or increases the risk
of or affects the rights or remedies of Guarantor, shall affect or impair the
obligations of Guarantor hereunder. Each Guarantor acknowledges that this
Guaranty is in effect and binding without reference to whether this Guaranty is
signed by any other Person or Persons, that possession of this Guaranty by Buyer
shall be conclusive evidence of due delivery hereof by Guarantor and that this
Guaranty shall continue in full force and effect, both as to the Obligations
then existing and/or thereafter created, notwithstanding the release of or
extension of time to any other Guarantor of the Obligations or any part thereof.

 
2

--------------------------------------------------------------------------------


 
5.
Actions Not Required. Guarantor hereby severally waives any and all right to
cause a marshalling of the assets of the Company or any other action by any
court or other governmental body with respect thereto or to cause Buyer to
proceed against any security for the Obligations or any other recourse which
Buyer may have with respect thereto and further waives any and all requirements
that Buyer institute any action or proceeding at law or in equity, or obtain any
judgment, against the Company or any other Person, or with respect to any
collateral security for the Obligations, as a condition precedent to making
demand on or bringing an action or obtaining and/or enforcing a judgment against
Guarantor upon this Guaranty. Guarantor further acknowledges that time is of the
essence with respect to Guarantor’s obligations under this Guaranty. Any remedy
or right hereby granted which shall be found to be unenforceable as to any
Person or under any circumstance, for any reason, shall in no way limit or
prevent the enforcement of such remedy right as to any other Person or
circumstance, nor shall such unenforceability limit or prevent enforcement of
any other remedy or right hereby granted.

 
6.
No Subrogation. Notwithstanding any payment or payments made by Guarantor
hereunder or any setoff or application of funds of Guarantor by Buyer, Guarantor
waives all rights of subrogation to any of the rights of Buyer against the
Company or any other Person liable for payment of any of the Obligations or any
collateral security or guaranty or right of offset held by Buyer for the payment
of the Obligations, and Guarantor waives all rights to seek any recourse to or
contribution or reimbursement from the Company or any other Person liable for
payment of any of the Obligations in respect of payments made by Guarantor
hereunder. Notwithstanding any of the foregoing, to the extent (a) any right of
subrogation which Guarantor may have pursuant to this Guaranty or otherwise, or
(b) any right of reimbursement or contribution or similar right against the
Company, any property of the Company or any other guarantor of any of the
Obligations would result in any Guarantor being “creditors” of or the holders of
a “claim” against the Company within the meaning of Title 11 of the United
States Bankruptcy Code as now in effect or hereafter amended, or any comparable
provision of any successor statute, the Guarantor hereby irrevocably waives such
right of subrogation, reimbursement or contribution.

 
3

--------------------------------------------------------------------------------


 
7.
Application of Payments. Any and all payments upon the Obligations made by
Guarantor or by any other Person, and/or the proceeds of any or all collateral
or security for any of the Obligations, may be applied by Buyer on such items of
the Obligations as Buyer may elect.

 
8.
Recovery of Payment. If any payment received by Buyer and applied to the
Obligations is subsequently set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Company or any other obligor), the
Obligations to which such payment was applied shall for the purposes of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Obligations as
fully as if such application had never been made. References in this Guaranty to
amounts “irrevocably paid” or to “irrevocable payment” refer to payments that
cannot be set aside, recovered, rescinded or required to be returned for any
reason.

 
9.
The Company’s Financial Condition. Guarantor is familiar with the financial
condition of the Company, and the Guarantor has executed and delivered this
Guaranty based on such Guarantor’s own judgment and not in reliance upon any
statement or representation of Buyer. Buyer shall not have any obligation to
provide Guarantor with any advice whatsoever or to inform Guarantor at any time
of Buyer’s actions, evaluations or conclusions on the financial condition or any
other matter concerning the Company.

 
10.
Remedies. All remedies afforded to Buyer by reason of this Guaranty are separate
and cumulative remedies and it is agreed that no one of such remedies, whether
or not exercised by Buyer, shall be deemed to be in exclusion of any of the
other remedies available to Buyer and no one of such remedies shall in any way
limit or prejudice any other legal or equitable remedy which Buyer may have
hereunder and with respect to the Obligations. Mere delay or failure to act
shall not preclude the exercise or enforcement of any rights and remedies
available to Buyer.

 
11.
Bankruptcy of the Company. Guarantor expressly agree that the liabilities and
obligations of Guarantor under this Guaranty shall not in any way be impaired or
otherwise affected by the institution by or against the Company or any other
Person of any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other similar proceedings for relief under any bankruptcy
law or similar law for the relief of debtors and that any discharge of any of
the Obligations pursuant to any such bankruptcy or similar law or other law
shall not diminish, discharge or otherwise affect in any way the obligations of
Guarantor under this Guaranty, and that upon the institution of any of the above
actions, such obligations shall be enforceable against Guarantor.

 
4

--------------------------------------------------------------------------------


 
12.
Costs and Expenses. Guarantor will pay or reimburse Buyer on demand for all
out-of-pocket expenses (including in each case all reasonable fees and expenses
of Guarantor) incurred by Buyer arising out of or in connection with the
enforcement of this Guaranty against Guarantor or arising out of or in
connection with any failure of Guarantor to fully and timely perform the
obligations of Guarantor hereunder.

 
13.,
Waivers and Amendments. This Guaranty can be waived, modified, amended,
terminated or discharged only explicitly in a writing signed by Buyer. A waiver
so signed shall be effective only in the specific instance and for the specific
purpose given.

 
14.
Notices. Any notice or other communication to any party in connection with this
Guaranty shall be in writing and shall be sent by manual delivery, telegram,
telex, facsimile transmission, overnight courier or express, certified or
registered United States mail (postage prepaid) addressed to such party at the
address specified on the signature page hereof, or at such other address as such
party shall have specified to the other party hereto in writing. All periods of
notice shall be measured from the date of delivery thereof if manually
delivered, from the date of sending thereof if sent by telegram, telex or
facsimile transmission, from the first business day after the date of sending if
sent by overnight courier, or from four days after the date of mailing if
mailed.

 
15.
Representations and Warranties. Guarantor hereby represents and warrants to
Buyer that it is a corporation duly organized, validly existing and in good
standing under the laws of the Province of Ontario and has the power and
authority and the legal right to own and operate its properties and to conduct
the business in which it is currently engaged. ACI hereby represents and
warrants to Buyer that it is a corporation duly organized, validly existing and
in good standing under the laws of the State of Florida and has the power and
authority and the legal right to own and operate its properties and to conduct
the business in which it is currently engaged. The Company hereby represents and
warrants to Buyer that it is a corporation organized, validly existing and in
good standing under the laws of the State of Delaware and has the power and
authority and the legal right to own and operate its properties and to conduct
the business in which it is currently engaged. Each Guarantor further represents
and warrants severally to Buyer that:

 

 
(a)
It has the power and authority and the legal right to execute and deliver, and
to perform its obligations under, this Guaranty and has taken all necessary
action required by its form of organization to authorize such execution,
delivery and performance.

 

 
(b)
This Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

 
(c)
The execution, delivery and performance of this Guaranty will not (i) violate
any provision of any law, statute, rule or regulation or any order, writ,
judgment, injunction, decree, determination or award of any court, governmental
agency or arbitrator presently in effect having applicability to it, (ii)
violate or contravene any provision of its organizational documents, or (iii)
result in a breach of or constitute a default under any indenture, loan or
credit agreement or any other agreement, lease or instrument to which it is a
party or by which it or any of its properties may be bound or result in the
creation of any lien thereunder. It is not in default under or in violation of
any such law, statute, rule or regulation, order, writ, judgment, injunction,
decree, determination or award or any such indenture, loan or credit agreement
or other agreement, lease or instrument in any case in which the consequences of
such default or violation could have a material adverse effect on its business,
operations, properties, assets or condition (financial or otherwise).

 
5

--------------------------------------------------------------------------------


 

 
(d)
No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority is required on its part to authorize, or is required in connection
with the execution, delivery and performance of, or the legality, validity,
binding effect or enforceability of, this Guaranty.

 

 
(e)
There are no actions, suits or proceedings pending or, to its knowledge,
threatened against or affecting it or any of its properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder.

 

 
(f)
It expects to derive benefits from the transactions resulting in the creation of
the Obligations. Buyer may rely conclusively on the continuing warranty, hereby
made, that Guarantor continues to be benefited by the loan evidenced by the Note
and Buyer shall have no duty to inquire into or confirm the receipt of any such
benefits, and this Guaranty shall be effective and enforceable by Buyer without
regard to the receipt, nature or value of any such benefits.

 
16.
Continuing Guaranty. Except as explicitly stated in this Section 16, this
Guaranty shall (a) remain in full force and effect until irrevocable payment in
full of the Obligations, (b) be binding upon the Guarantor and its respective
successors, and (c) inure to the benefit of, and be enforceable by, Buyer and
its respective successors, transferees, and assigns. 

 
17.
Reaffirmation. The Guarantor agrees that when so requested by Buyer from time to
time it will promptly execute and deliver to Buyer a written reaffirmation of
this Guaranty in such form as Buyer may require.

 
18.
Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF
THIS GUARANTY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS, WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF. Whenever possible, each
provision of this Guaranty and any other statement, instrument or transaction
contemplated hereby or relating hereto shall be interpreted in such manner as to
be effective and valid under such applicable law, but, if any provision of this
Guaranty or any other statement, instrument or transaction contemplated hereby
or relating hereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty or any other statement, instrument
or transaction contemplated hereby or relating hereto.

 
6

--------------------------------------------------------------------------------


 
19.
General. All representations and warranties contained in this Guaranty or in any
other agreement between Guarantor and Buyer shall survive the execution,
delivery and performance of this Guaranty and the creation and payment of the
Obligations. Captions in this Guaranty are for reference and convenience only
and shall not affect the interpretation or meaning of any provision of this
Guaranty.

 
20.
Intercreditor Agreement. Guarantor hereby agrees to absolutely subordinate any
and all amounts due to it by ACI and the Company to the Note due to the Secured
Party and shall sign an Intercreditor Agreement and Subordination Agreement to
that effect within ten (10) days of the Execution Date.

 
Guarantor has executed this Guaranty as of the Execution Date, as that term is
used and defined in the Purchase Agreement.
 

        GUARANTOR:       COUNSEL CORPORATION  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name:   Title:


 
[Signature Page to Guaranty]
 
7

--------------------------------------------------------------------------------

